Citation Nr: 9903800	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  91-38 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Rafael Cruz-Rodriguez, an 
attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.

This appeal arises from a July 1991 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO).  In that 
decision, the RO reopened and denied a claim for service 
connection for a back disability.  Also in that decision, the 
RO denied service connection for hypertension and a heart 
disorder.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
of a nexus between disease or injury during service and a 
current back disorder.

2.  The veteran has not submitted competent medical evidence 
of a nexus between disease or injury during service and 
current hypertension.

3.  The veteran has not submitted competent medical evidence 
of a current heart disorder other than hypertension.


CONCLUSIONS OF LAW

1.  The claim for service connection for a back disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for a heart disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a back 
disability, hypertension, and a heart disorder.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

In a November 1969 claim for disability compensation, the 
veteran reported that he had a back disability due to a jeep 
accident during service.  In statements that VA received in 
November 1991 and May 1992, the veteran wrote that he had a 
back disability, hypertension, and a heart condition, and 
that each of those conditions was a direct result of syphilis 
and herpes that he incurred during service.

The veteran has diagnoses of current disorders affecting his 
back.  Medical records dated from the late 1970s forward 
reflected problems in the lumbosacral area, including a 
herniated disc and paravertebral myositis.  The cervical 
spine was found to have degenerative changes in x-rays taken 
in 1984.  The veteran's service medical records are silent 
for complaints or problems affecting the back.  Those records 
contain no reference to a motor vehicle accident.

The veteran has asserted that his back problems developed as 
a result of syphilis and herpes that he incurred during 
service.  He has not submitted any medical evidence or 
opinion that his back problems are related to syphilis or 
herpes or to other events in service.  The Court has 
established that the opinion of lay person regarding medical 
diagnosis or causation is not competent evidence for purposes 
of establishing a well grounded claim.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As the veteran has not 
submitted competent medical evidence of a nexus between an 
injury or disease in service and his current back disability, 
he has not met the requirements for a well grounded claim, as 
established by the Court in Caluza, supra, at 506.  The Board 
finds, therefore, that his claim for service connection for a 
back disorder is not well grounded, and must be denied.

Post-service medical records show that the veteran was 
diagnosed with borderline hypertension in a VA examination in 
June 1980, and with essential hypertension in records dated 
in the late 1980s and early 1990s.  There are no findings of 
hypertension in the veteran's service medical records; the 
veteran's blood pressure on service entrance and separation 
examinations was 134/68 and 100/60, respectively.  The 
veteran has not submitted any medical finding or opinion that 
his current hypertension is related to syphilis, herpes, or 
any other disease or injury in service.  As with his claim 
for service connection for a back disorder, in the absence of 
competent medical evidence of a nexus between an injury or 
disease in service and his current hypertension, he has not 
met the requirements for a well grounded claim.  Therefore, 
the claim for service connection for hypertension is denied.

The claims file does not contain any medical finding or 
diagnosis that the veteran currently has any heart disorder 
other than hypertension.  There are no cardiac problems noted 
in his service medical records.  His post-service medical 
records show reports of chest pain, and findings of 
dyslipidemia, hypertryglyceridemia, and digestive system 
disorders; but there is no diagnosis of a cardiac disorder 
other than the diagnoses of hypertension.  Without a medical 
diagnosis of a current heart disorder, the veteran's claim 
for service connection does not meet the first requirement 
for a well grounded claim, as outlined by the Court in 
Caluza, supra, at 506; see also Rabideau v. Derwinski, 2 
Vet.App. 141 (1992).  Therefore, the claim is denied.


ORDER

A well grounded claim for service connection for a back 
disorder not having been submitted, the claim is denied.

A well grounded claim for service connection for hypertension 
not having been submitted, the claim is denied.

A well grounded claim for service connection for a heart 
disorder not having been submitted, the claim is denied.




		
	L. JENNIFER LANE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

